Martin, J.
The defendant, Daniel Smith, is appellant from a judgment against him, on a recognizance for the appearance of A. Plazengia, at the May term, 1842, of the District Court of the Second District, in which he is the surety of Plazengia. His counsel has urged, that judgment was improperly given on the recognizance at the October term, 1842, no proceedings having been had at the May term, at which Plazengia was bound to appear. The record shows, that at this last term an entry was made on the minutes of the court, for the continuance of all causes not disposed of; and the Attorney for the State has urged, that the case of the State against Plazengia and his surety, not having been acted upon at that term, was legally continued until the next session of the court, when Plazengia was regularly called. On the failure of the latter to answer, his surety, the present appellant, was called upon to produce the body of his principal ; and, on his failing to answer, the judgment appealed from was correctly given, against both the principal and surety, in solido. It does not appear to us that the court erred.

Judgment affirmed.